Title: [Diary entry: 13 September 1786]
From: Washington, George
To: 

Wednesday 13th. Mercury at 53 in the morning—64 at Noon and 60 at Night. Wind at No. West, raw and cold all day, but especially in the morning. Mrs. Randolph & her Children, Miss Harrison & Captn. Singleton left this after breakfast. I rid to the Plantations at the Ferry, Dogue run & Muddy hole also to the Mill. At the first, the people having finished sowing the cut on the hill with Wheat, were chopping this grain in in the drilled corn by the fish house among the Potatoes, which they did by shifting the tops of the vines from side to side as they hoed. At the other, or second place, the hands continued hoeing & plowing in Wheat in the Corn ground, tho’ it was wet & heavy. At the last Will (plowman) finished in the afternoon the 10 Acre piece of Wheat he began the 28th. Ulto. by which it appears he was 15 days accomplishing it; and had not plowed quite ¾ of an Acre a day altho’ the ground, except in one or two small spots which had been made wet & heavy by the Rains, was in as good order for plowing as were to be wished—better & much easier than if the weather had proved dry & the ground consequently hard. My Corn being out, or nearly so, I was obliged to have midlings & ship stuff mixed for bread for my white Servants and the latter & rye for my Negroes till the New Corn is ripe enough to pull.